Exhibit 10(r)

Oncor Electric Delivery Company LLC

Stock Appreciation Rights Plan

SECTION 1. Purpose. The Oncor Electric Delivery Company LLC Stock Appreciation
Rights Plan (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of Oncor Electric
Delivery Company LLC (the “Company”, an indirect subsidiary of Energy Future
Holdings Corp., “EFH”) by attracting and retaining management and other
personnel and key service providers, and motivating such personnel by means of
growth-related incentives to achieve long-range goals; and

(b) to further the alignment of interests of participants with those of the
equity holders of the Company through opportunities for participation in the
appreciation of the Company.

SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

“Award” means any award of SARs made under Section 5 of the Plan.

“Award Letter” means any written notice, agreement, or other document evidencing
any Award.

“Base Price” means the Fair Market Value per equity unit of the Company on the
date of grant.

“Cause” means such term as may be defined in any employment agreement or
change-in-control agreement in effect at the time of termination of employment
between the Participant and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” means, with respect to a Participant: (i) if, in carrying out his or her
duties to the Company, Participant engages in conduct that constitutes (a) a
breach of his or her fiduciary duty to the Company, its Subsidiaries or its
shareholders (including, without limitation a breach or attempted breach of the
restrictive covenants described in Section 6 below), (b) gross neglect or
(c) gross misconduct resulting in material economic harm to the Company and its
Subsidiaries, taken as a whole, or (ii) upon the indictment of the Participant,
or the plea of guilty or nolo contendere by Participant to, a felony or a
misdemeanor involving moral turpitude.

“Change in Control” means, in one or a series of related transactions, (i) the
sale of all or substantially all of the consolidated assets or capital stock of
EFH, Oncor Electric Delivery Holdings Company LLC (“Oncor Holdings”), or the
Company to a person (or group of persons acting in concert) who is not an
Affiliate of any member of the Sponsor Group; (ii) a merger, recapitalization or
other sale by EFH, any member of the Sponsor Group or their Affiliates, to a
person (or group of persons acting in concert) of EFH Common Stock that results
in more than 50% of EFH Common Stock (or any resulting company after a merger)
being held by a person (or group of persons acting in concert) that does not
include any member of the Sponsor Group or any of their respective Affiliates;
or (iii) a merger, recapitalization or other sale of common stock by EFH, any
member of the Sponsor Group or their Affiliates, after which the Sponsor Group
owns less than 20% of the common stock of, and has the ability to appoint less
than a majority of the directors to the board of directors of, EFH (or any
resulting company after a merger); and with respect to any of the events
described in clauses (i) and (ii) above, such event results in any person (or
group of persons acting in concert) gaining control of more seats on the board
of directors of EFH than the Sponsor Group; provided, however, that
notwithstanding the



--------------------------------------------------------------------------------

foregoing, (x) clause (i) above shall be deemed not to include any reference to
EFH, and clauses (ii) and (iii) shall not apply, in each case, for the purposes
of interpreting the termination or applicability of any puts, calls or release
from transfer restrictions upon Transfers of Units or equity units of Oncor
Holdings, (y) clause (i) above shall be deemed not to include any reference to
Oncor Holdings for the purposes of interpreting the termination or applicability
of any puts, calls or release from transfer restrictions upon Transfers of Units
and (z) clause (i) above shall be deemed not to include any reference to the
Company for the purposes of interpreting the termination or applicability of any
puts, calls or release from transfer restrictions upon Transfers of equity units
of Oncor Holdings.

“Closing Date” means October 10, 2007.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Organization and Compensation Committee of the Oncor
Board, any other committee of the Oncor Board specified by the Oncor Board as
the “Committee” hereunder, or, if no such committee is appointed, the Oncor
Board.

“Competing Business” means any business that directly or indirectly competes, at
the relevant determination date, with one or more of the businesses of EFH, the
Company, an IPO Vehicle or their Subsidiaries in any geographic area where EFH,
the Company, an IPO Vehicle or their respective Subsidiaries operates.

“Confidential Information” means all non-public information concerning trade
secret, know-how, software, developments, inventions, processes, technology,
designs, the financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, customers, advertising and marketing, and other
non-public, proprietary, and confidential information of the Restricted Group,
excluding any such non-public information that (i) is required by court or
administrative order to be disclosed or (ii) becomes generally available to the
public other than as a result of a disclosure or failure to safeguard in
violation of Section 6.

“Disability” means “Disability” as such term is defined in any employment
agreement between the Participant and the Company or any of its Subsidiaries,
or, if there is no such employment agreement, “Disability” as defined in the
then current long-term disability plan of EFH.

“Drag Transaction” means “Drag Transaction” as such term is defined in the Sale
Participation Agreement.

“EFH Common Stock” means shares of common stock, no par value, of EFH.

“EFH Drag Transaction” means “EFH Drag Transaction” as such term is defined in
the Management Stockholder’s Agreement.

“EFH Management Stockholder” means an individual Senior Leadership Team
management stockholder who is party to a management stockholder’s agreement with
EFH and Texas Energy Future Holdings Limited Partnership.

“EFH Realization Event” means any transaction or completion of a series of
transactions that results, directly or indirectly, in (1) the EFH Management
Stockholders being entitled to realize in respect of their EFH Common Stock,
cash and/or publicly traded securities after the Oncor Closing Date, but
excluding any ordinary course repurchases of EFH Common Stock from any
particular EFH Management Stockholder(s) or (2) EFH realizing in respect of its
Units, cash and/or publicly traded securities (including Units held by EFH, if
then publicly traded and freely marketable securities) after the Oncor Closing
Date, but excluding any sale of Units to any director, Employee or other Person
having a relationship with the Company or any other Service Provider.

 

2



--------------------------------------------------------------------------------

“Employee” means a person, including an officer, in the regular employment of
the Company or any other Service Recipient who, in the opinion of the Committee,
is, or is expected to have involvement in the management, growth or protection
of some part or all of the business of the Company or any other Service
Recipient.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to a Participant, the fair market value
of a corresponding number of Units (or any successor common equity of an IPO
Vehicle) on the date of determination as calculated pursuant to the following
provisions: (i) if there is a public market for Units (or any successor common
equity of an IPO Vehicle) on such date, the average of the high and low closing
bid prices of Units (or any successor common equity of an IPO Vehicle), as
applicable, on such stock exchange on which the shares are principally trading
on the date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of shares or, (ii) if there is no
public market for the Units (or any successor common equity of an IPO Vehicle),
on a per share basis, the Fair Market Value of the Units (or any successor
entity of an IPO Vehicle), as applicable, on any given date, as determined
reasonably and in good faith by the Oncor Board, which shall not take into
account any minority interest discount and shall not take into account a
discount for illiquidity of Units (or any successor common equity of an IPO
Vehicle) or SARs, as applicable, in excess of any illiquidity discount
applicable to Units (or any successor common equity of an IPO Vehicle),
generally.

“Fiscal Year” means each of the 2008, 2009, 2010, 2011, 2012, 2013 and 2014
fiscal years of the Company.

“Good Reason” means such term may be defined in any employment agreement or
change-in-control agreement in effect at the time of termination of employment
between the Participant and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Good Reason” means, with respect to a Participant: (i) a reduction in the
Participant’s base salary or the Participant’s annual incentive compensation
opportunity (other than a general reduction in base salary or annual incentive
compensation opportunities that affects all salaried employees of the Company
equally); (ii) a transfer of the Participant’s primary workplace by more than
thirty-five (35) miles from the current workplace; (iii) a substantial and
sustained adverse change in the Participant’s duties and responsibilities; or
(iv) a material breach by the Company of this Agreement; provided, however, that
any isolated, insubstantial and inadvertent failure by the Company that is not
in bad faith and is cured within ten (10) business days after the Participant
gives the Company written notice of any such event set forth above, shall not
constitute Good Reason.

“Group” means, “group” as such term is used for purposes of Sections 13(d) or
14(d) of the Exchange Act.

“IPO Vehicle” means an Affiliate of the Company (the material assets of which
consist only of its direct or indirect interest in the Company, or the assets of
the Company) used for the purposes of effecting a Public Offering (as defined in
the Management Stockholder’s Agreement) of the vehicle holding the assets of the
Company.

“Liquidity Event” means the first to occur of any transaction or completion of a
series of transactions that results, directly or indirectly (including
indirectly in an Indirect Valuation Event), in EFH realizing in respect of its
Units, cash and/or publicly traded securities (including Units held by EFH, if
then publicly traded and freely marketable securities) having a market value
that at least equals the Oncor Return or the Oncor IRR, provided that if more
than 25% of the aggregate amount realized is

 

3



--------------------------------------------------------------------------------

in the form of publicly traded securities, no portion of such excess may be
taken into account in determining the Oncor Return or Oncor IRR until such
securities are sold for cash in accordance with the terms of the Plan. An
“Indirect Valuation Event”, for purposes of this definition, means transactions
pursuant to which the Sponsor Group realizes return in respect of their shares
of EFH common stock, in which case “Liquidity Event” shall be determined based
upon consideration so realized that is indirectly attributable to the Units held
by EFH, as determined in good faith by the Committee.

“Management Stockholder’s Agreement” means that certain Management Stockholder’s
Agreement between the Participant, the Company and Oncor Management Investment
LLC.

“Management Unit” means such term as defined in the Management Stockholder’s
Agreement.

“Marketable Securities” means (i) prior to a public offering, the equity
securities of any acquiring entity that gains control of EFH or (ii) the
registered EFH Common Stock following a public offering.

“Measurement Date” means any date upon which a Liquidity Event occurs.

“Oncor Board” means the Board of Directors of the Company.

“Oncor Closing Date” means the closing date of the minority sale of outstanding
membership interests in the Company to Texas Transmission Investment LLC
pursuant to the Contribution and Subscription Agreement, dated as of August 12,
2008.

“Oncor Drag Transaction” means “Oncor Drag Transaction” as such term is defined
in the Management Stockholder’s Agreement.

“Oncor IRR” means an amount equal to a pretax compounded annual internal rate of
return of at least 12% on the approximately $7.5 billion value of the equity in
Oncor Holdings held by EFH on the Closing Date. For the avoidance of doubt, any
calculation of Oncor IRR will take into account cash dividends or other cash
distributions paid on such equity in Oncor Holdings, as well as the value of
equity if and when it becomes publicly traded.

“Oncor Return” means on any given date, an amount equal to the product of 2.0
(2.5 in respect of Fiscal Years 2016 and 2017) times the approximately $7.5
billion value of the equity in Oncor Holdings held by EFH on the Closing Date.
For the avoidance of doubt, any calculation of Oncor Return will take into
account cash dividends or other cash distributions paid on such equity in Oncor
Holdings, as well as the value of equity if and when it becomes publicly traded.

“Participant” means any individual designated in Section 4 as being eligible for
an Award, and selected by the Committee, to receive an Award under the Plan.

“Person” means “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

“Plan Account” means a notional account maintained by the Company for each
Participant for purposes of determining amounts that will be payable to such
Participant.

“Qualified Public Offering” means a firm underwritten public offering of Units
(or any successor common equity of an IPO Vehicle) (as applicable, the “Subject
Stock”) (or series of related offerings) pursuant to an effective registration
statement under the Act (other than a registration statement on Form S-4 or S-8
or any other similar form) pursuant to which at least 25% of the outstanding
Subject Stock are or have been sold to the public.

 

4



--------------------------------------------------------------------------------

“Qualifying Termination” means a termination of a Participant’s employment by
the Company or any Service Recipient without Cause or by the Participant with
Good Reason.

“Restricted Group” means, collectively, EFH and any of its direct or indirect
Subsidiaries, the members of the Sponsor Group and their respective Affiliates.

“Retirement” means the Participant’s retirement at age 55 or over after having
been employed by EFH, the Company, an IPO Vehicle or any of their Subsidiaries
for at least ten (10) consecutive years (with at least five consecutive years of
employment with the Company following the Closing Date); provided that such ten
(10) consecutive years may include years of service with a service provider to
any of the foregoing entities so long as substantially all of the Participant’s
work with such service provider related to such entity.

“Sale Participation Agreement” means that certain sale participation agreement
entered into by and between the Participant and Oncor Holdings.

“Service Recipient” means the Company, any Subsidiary of the Company, or any
Affiliate of the Company that satisfies the definition of “service recipient”
within the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation), with respect to which the person is a “service provider” within the
meaning of Treasury Regulation Section 1.409A-1 (or any successor regulation).

“Sponsor Group” means the investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.

“Stock Appreciation Right” or “SAR” means the right to receive a cash payment
(except as otherwise provided in Section 5(f)(i) hereof) equal to the increase
in the Fair Market Value on the date of exercise of one Unit over the Base Price
of such Unit.

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other stock interests possessing 50% or more of the
total combined voting power of all classes of stock or other stock interests in
one of the other corporations or other entities in such chain.

“Unit” means equity units of the Company or any successor IPO Vehicle, which may
be authorized but unissued, or issued and reacquired, and including any
successor equity security.

“Unitholders” means any individual who hold Units.

SECTION 3. Administration of the Plan.

The Committee shall have the power and authority to administer, construe and
interpret the Plan, to make rules for carrying it out, to make changes in such
rules and to waive any terms or conditions of an Award (including without
limitation, accelerating or waiving any vesting conditions). Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan. Any action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee.

 

5



--------------------------------------------------------------------------------

The Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under the Plan, subject to applicable law and
such conditions and limitations as the Committee shall prescribe, except that
only the Committee may designate and make Awards to Participants.

The Committee may employ counsel, consultants, accountants, appraisers, brokers
or other persons. The Committee, the Company, and the officers and directors of
the Company shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No member of the
Committee, nor employee or representative of the Company shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Awards, and all such members of the Committee,
employees and representatives shall be fully protected and indemnified to the
greatest extent permitted by applicable law by the Company with respect to any
such action, determination or interpretation.

SECTION 4. Eligibility. The Committee may from time to time make Awards under
the Plan to such Employees, or other persons having a relationship with Company
or any other Service Recipient, and in such form and having such terms,
conditions and limitations as the Committee may determine.

SECTION 5. Awards.

(a) Grant and Form of Awards. From time to time, prior to the termination of
this Plan pursuant to Section 11, the Committee may make Awards to Participants
under the Plan, which shall be evidenced by an Award Letter. The terms,
conditions and limitations of each Award shall be set forth in the Award Letter,
consistent with the terms of the Plan. A Participant may be granted multiple
Awards, having different Base Prices.

(b) Establishment of Plan Account. The Company shall establish a Plan Account
for each Participant. At the time an Award is granted to a Participant, his or
her Plan Account shall be credited with a number of SARs, which number of SARs
shall be determined at the discretion of the Committee at the time of grant of
such Award. A Participant shall not be vested in any Award by reason of having
SARs credited to his or her Plan Account unless the vesting conditions as set
forth in Section 5(c) of this Plan and vesting conditions set forth in the
Participant’s Award Letter are deemed satisfied by the Committee.

(c) Vesting and Exercisability.

(i) Unless otherwise set forth in the Award Letter, so long as the Participant
continues to be employed by the Company or any other Service Recipients, the
SARs shall become vested (but not exercisable) pursuant to the following
schedules:

 

  A. Time SARs. The time-vesting SARs (“Time SARs”) shall become vested with
respect to 20% of the Units subject to such SARs on each of the first five
anniversaries of the Closing Date.

 

  B.

Performance SARs. The performance-vesting SARs (“Performance SARs”) shall be
eligible to become vested as to 20% of the Units subject to such SARs at the end
of each of the five Fiscal Years if the Company, on a consolidated basis,
achieves its annual EBITDA targets as set forth in Appendix A attached hereto
(each an “EBITDA Target”) for the given Fiscal Year. Notwithstanding the
foregoing, in the event that an EBITDA Target is not achieved in a particular
Fiscal Year, then that portion of the Performance SARs that were eligible to
vest but failed to vest due to the Company’s failure to achieve its EBITDA
Target shall nevertheless vest at the end of either of the two immediately
subsequent Fiscal Years if the applicable two- or three-year

 

6



--------------------------------------------------------------------------------

 

cumulative EBITDA Target (each a “Cumulative EBITDA Target”) set forth on
Appendix A attached hereto is achieved on a cumulative basis for the particular
Fiscal Year in question and either the one or two immediately subsequent Fiscal
Years; provided that, in the event that an EBITDA Target is not achieved in
either of Fiscal Years 2011 or 2012, then that portion of the Performance SARs
that were eligible to vest but failed to vest due to the Company’s failure to
achieve its EBITDA Target or the applicable Cumulative EBITDA Target shall
nevertheless vest at the end of either of the two immediately subsequent Fiscal
Years of the Company if the budgeted EBITDA Target set by the Oncor Board or the
Committee in respect of such Fiscal Year of the Company is achieved and the
excess over such budgeted amount is sufficient to satisfy the shortfall from
Fiscal Year 2011 or 2012.

(ii) All vested SARs shall become exercisable pursuant to Sections 5(c)(ii)(A)
through (D) below (but only to the extent not previously terminated pursuant to
Section 5(e)).

 

  A. Unless otherwise provided in an Award Letter, upon the occurrence of a
Qualifying Termination following the occurrence of a Change in Control, any
unvested Time SARs shall immediately vest and the vested Time SARs shall become
immediately exercisable as to 100% of the Units subject to such SARs immediately
prior to the Change in Control.

 

  B. Unless otherwise provided in an Award Letter, upon the occurrence of an EFH
Realization Event, subject to the Participant’s employment on the date of the
event, the vested Time SARs and the vested Performance SARs shall become
immediately exercisable as to the Units subject to such vested SARs immediately
prior to the EFH Realization Event in connection with such EFH Realization Event
in the same proportion as, as applicable, (1) the EFH Management Stockholders
are entitled in such EFH Realization Event to realize liquidity in respect of
their EFH Common Stock held on the Oncor Closing Date or (2) EFH realizes
liquidity in such EFH Realization Event in respect of the equity in Oncor
Holdings held by EFH on the Oncor Closing Date, in each case unless the
Committee shall determine otherwise.

 

  C. Unless otherwise provided in an Award Letter, upon the occurrence of each
Liquidity Event, subject to the Participant’s employment on the date of the
event, any unvested Performance SARs shall immediately vest and the Performance
SARs shall become immediately exercisable as to 100% of the Units subject to
such Performance SARs immediately prior to such Liquidity Event. If immediate
exercisability as to 100% of the Units subject to the Performance SARs pursuant
to the preceding sentence would cause the Oncor IRR and Oncor Return not to be
achieved, “100%” in the preceding sentence shall be replaced with the maximum
percentage so that either the Oncor IRR or Oncor Return is achieved. Such
percentage exercisability shall be tested and applied iteratively upon each
successive Liquidity Event. After giving effect to the immediate vesting of
Performance SARs pursuant to this Section 5(c)(ii)(C),_if the Participant is
entitled to exercise more Performance SARs pursuant to Section 5(c)(ii)(B) than
pursuant to this Section 5(c)(ii)(C), then Section 5(c)(ii)(B) shall apply to
such Participant’s right to exercise vested Performance SARs.

 

  D.

Notwithstanding anything herein to the contrary, and unless otherwise provided
in an Award Letter, upon the occurrence of a Qualifying Termination, a
Participant’s Retirement or a Participant’s termination without Good Reason, in

 

7



--------------------------------------------------------------------------------

 

each case prior to the exercisability of the then vested SARs, the Participant’s
vested SARs as of the Participant’s date of termination shall remain outstanding
and shall become exercisable as follows (x) with respect to (i) vested Time
SARs, upon a Change in Control, then 100% of the Units subject to such vested
Time SARs shall become exercisable and (ii) with respect to vested Time SARs and
vested Performance SARs, upon an EFH Realization Event, then a percentage of the
Units subject to such vested SARs shall become exercisable in the same
proportion as, as applicable (1) the EFH Management Stockholders are entitled in
such EFH Realization Event to realize liquidity in respect of their EFH Common
Stock held on the Oncor Closing Date or (2) EFH realizes liquidity in such EFH
Realization Event in respect of the equity in Oncor Holdings held by EFH on the
Oncor Closing Date, in each case unless the Committee shall determine otherwise
and (y) with respect to vested Performance SARs, then 100% of the Units subject
to such vested Performance SARs upon the occurrence of a Liquidity Event
(provided, if immediate exercisability as to 100% of the Units subject to the
Performance SARs pursuant to subclause (y) would cause the Oncor IRR and Oncor
Return not to be achieved, “100%” in subclause (y) shall be replaced with the
maximum percentage so that either the Oncor IRR or Oncor Return is achieved;
provided further, if the Participant is entitled to exercise more Performance
SARs pursuant to Section 5(c)(ii)(D)(x)(ii) than pursuant to this subclause (y),
then Section 5(c)(ii)(D)(x)(ii) shall apply to such Participant’s right to
exercise vested Performance SARs). Such percentage exercisability in subclause
(y) shall be tested and applied iteratively upon each successive Liquidity
Event.

(iii) In the event that the Sponsor Group receives Marketable Securities in an
event constituting a Measurement Date (including, following a public offering,
shares of EFH Common Stock) in excess of more than 25% of the aggregate amount
realized in such event, (1) Oncor IRR and Oncor Return shall be initially
calculated at the time of the Measurement Date without regard to the value of
such Marketable Securities so received and such resulting Oncor Return and Oncor
IRR shall be used to determine vesting of Units subject to Performance SARs in
accordance with Section 5(c)(ii)(C) above; and (2) if the Oncor Return and/or
Oncor IRR as calculated in (1) above do not result in 100% vesting of the
outstanding exercisable Units subject to such SARs immediately prior to the
Measurement Date, Oncor Return and Oncor IRR shall be recalculated upon each
direct or indirect disposition of such Marketable Securities by the Sponsor
Group for cash, discounting the cash received to determine its present value at
the time of the Measurement Date. If such recalculated Oncor IRR and/or Oncor
Return would have resulted in 100% vesting of all Units subject to Performance
SARs at the time of the Measurement Date, then all such SARs shall immediately
vest; provided, however, that any Participant whose employment terminated
without Cause or for Good Reason, such Participant’s Performance SARs having
been forfeited or cancelled between the Measurement Date and the subsequent
vesting of such Performance SARs, in accordance with this Section 5(c)(iii),
shall be entitled to the difference between the price per Unit paid on the
Measurement Date and the Base Price of the performance-vesting SARs that were so
cancelled or forfeited.

(iv) Notwithstanding the foregoing, the Board or the Committee reserves the
right to accelerate vesting and exercisability of a Participant’s award under
this Plan.

(v) Any Participant who holds SARs shall have the right to have credited to a
bookkeeping account of the Company an amount to reflect any cash dividends that
are paid in respect of Units held by Unitholders, as if the Participant had
actually been issued Units, rather than SARs, on the date the SARs were
granted. Such amounts shall be distributed on the earliest to occur of death,
disability, separation from service, unforeseeable emergency or a change in
control, in each case as defined in the final regulations under Section 409A
issued by the Internal Revenue Service (“Section 409A of the Code”) (a
“Permissible Payment Event”). Amounts shall be credited under this paragraph
only to the extent such cash dividends are declared during the period beginning
on the date the SARS are granted and ending on the Permissible Payment Event or,
if earlier, the date the Participant exercised the SARs.

 

8



--------------------------------------------------------------------------------

(d) Exercise of SARs.

(i) Person Eligible to Exercise. During the lifetime of the Participant, only
the Participant (or his or her duly authorized legal representative) may
exercise the SARs or any portion thereof. After the death of the Participant,
any exercisable portion of the SARs may, prior to the time when the SARs become
unexercisable under Section 5(e) below, be exercised by his personal
representative or by any person empowered to do so under the Participant’s will
or under the then applicable laws of descent and distribution.

(ii) Partial Exercise. Any exercisable portion of the SARs, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the SARs or portion thereof becomes unexercisable under Section 5(e) below.

(iii) Manner of Exercise. The SARs, or any exercisable portion thereof, may be
exercised solely by delivering to the office of the Corporate Secretary all of
the following prior to the time when the SARs or such portion becomes
unexercisable under Section 5(e) below:

 

  A. Notice in writing signed by the Participant or the other person then
entitled to exercise the SARs or portion thereof, stating that the SARs or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;

 

  B. In the event the SARs or portion thereof shall be exercised pursuant to
Section 5(d)(i) by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the SARs.

(e) Effect of Termination. Except as otherwise provided in Section 5 or 6 of the
Management Stockholder’s Agreement, the Participant may not exercise the vested
SARs to any extent after the first to occur of the following events:

(i) The tenth anniversary of the date of grant;

(ii) The later of (x) the first anniversary of the date of the Participant’s
termination of employment with the Company and all Service Recipients and
(y) ninety (90) days after the date such vested SARs become exercisable, if the
Participant’s employment is terminated by reason of death or Disability;

(iii) Immediately upon the date of a Participant’s termination of employment by
the Company and all Service Recipients for Cause;

(iv) Thirty (30) days after the later of (x) the date such vested SARs become
exercisable and (y) date of a Participant’s resignation from employment with the
Company and all Service Recipients without Good Reason (except due to death or
Disability);

(v) One hundred and eighty (180) days after the date of: (A) a Participant’s
resignation from employment with the Company and all Service Recipients for Good
Reason; (B) a Participant’s Retirement; or (C) a Participant’s termination of
employment by the Company and all Service Recipients without Cause (for any
reason other than death or Disability as set forth in Section 5(e)(ii));
provided, however, in the event a Participant’s resignation from employment with
the Company and all Service Recipients for Good Reason, a Participant’s
Retirement or a Participant’s termination of employment by the Company and all
Service Recipients without Cause (for any reason other than death or Disability
as set forth in Sections 5(e)(ii)) prior to the exercisability of the then
vested SARs, ninety (90) days after the date the vested SARs become exercisable
in accordance with Section 5(c)(ii)(D) hereof.

 

9



--------------------------------------------------------------------------------

(vi) Immediately upon the date of a Participant’s breach of the provisions
Section 6(a)(ii) hereof; or

(vii) At the discretion of the Company, if the Committee so determines, pursuant
to Section 7 hereof.

Notwithstanding the foregoing, the time periods set forth in this Section 5(e)
shall not begin to run with respect to Performance SARs that vest in accordance
with Section 5(c)(ii) above until the time at which the Oncor Board certifies
the financial statements for the Company for the Fiscal Year immediately
preceding the Fiscal Year in which, or for the Fiscal Year in which, termination
of employment occurs; provided, however, that the Oncor Board, in its sole
discretion, may extend the period set forth in Section 5(e)(i) above in
accordance with Section 9(b) herein.

(f) Calculation of Payment of Awards; Form of Payment.

(i) Any Award not previously forfeited shall entitle the Participant, upon the
valid exercise of the Award in respect of exercisable SARs, to receive a cash
payment equal to the product of (A) the difference between the Fair Market Value
of one equity unit of the Company on the date of the event giving rise to the
payment minus the Base Price, and (B) the number of SARs exercised by the
Participant; provided, however, that upon the initial public offering (“IPO”) of
Units or a successor IPO vehicle, at the election of the Oncor Board, SARs shall
be payable solely in Units, cash, or a combination thereof, having a Fair Market
Value equivalent to the number of SARs held by such Participant and calculated
herein.

(ii) Payment of any SARs will be made no later than thirty (30) days following
the date of exercise.

SECTION 6. Confidential Information; Covenant Not to Compete; Covenant Not to
Solicit.

(a) In consideration of the Company entering into the terms of this Plan with
the Participant and hereby promising and committing itself to provide
Participant with Confidential Information and/or specialized training after
Participant executes this Agreement, unless there exists any covenant that
pertains to the same subject matter as set forth in this Section 6 in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between Participant and the Company or any other
Service Recipient, in which case such covenants shall supersede the covenants
contained in this Section 6; then Participant shall be subject to the covenants
contained in this Section 6. Subject to the preceding sentence, Participant
shall not, directly or indirectly:

(i) at any time during or after Participant’s employment with the Company, Oncor
Holdings or any other Service Recipient, disclose any Confidential Information
pertaining to the business of the Company or the Sponsor Group or any of their
respective Subsidiaries or Affiliates, except when required to perform his or
her duties to the Company or one of its Subsidiaries, by law or judicial
process;

(ii) at any time during Participant’s employment with the Company or any other
Service Recipient and for a period of twelve months thereafter (the “Non-Compete
Period”), directly or indirectly, act as a proprietor, investor, director,
officer, employee, substantial stockholder, consultant, or partner in any
Competing Business in Texas or any other geographic area in which the Company,
Oncor Holdings or any of their Subsidiaries operates or conducts business; or

 

10



--------------------------------------------------------------------------------

(iii) at any time during Participant’s employment with EFH, the Company an IPO
Vehicle or any of their Subsidiaries and for a period of twelve months
thereafter, directly or indirectly (A) solicit customers or clients of EFH, the
Company, an IPO Vehicle or any of their Subsidiaries to terminate their
relationship with EFH, the Company, an IPO Vehicle or any of their Subsidiaries
or otherwise solicit such customers or clients to compete with any business of
EFH, the Company, an IPO Vehicle or any of their Subsidiaries, or (B) solicit or
offer employment to any person who is, or has been at any time during the
twelve (12) months immediately preceding the termination of Participant’s
employment employed by EFH, the Company, an IPO Vehicle or any of their
Subsidiaries.

If Participant is bound by any other agreement with the Company regarding the
use or disclosure of Confidential Information, the provisions of this Agreement
shall be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of Confidential Information. Notwithstanding the
foregoing, for the purposes of Section 6(a)(ii), (A) Participant may, directly
or indirectly own, solely as an investment, securities of any Person engaged in
the business of EFH, the Company, an IPO Vehicle or any of their Affiliates
which are publicly traded on a national or regional stock exchange or quotation
system or on the over-the-counter market if Participant (I) is not a controlling
person of, or a member of a group which controls, such person and (II) does not,
directly or indirectly, own 5% or more of any class of securities of such
Person, and (B) the Non-Compete Period shall not be triggered by any exercise of
tag-along rights under the Sale Participation Agreement or Drag Transaction, EFH
Drag Transaction or Oncor Drag Transaction that may occur after the Closing
Date.

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Participant’s services are unique and because Participant
has had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement (except
with respect to any violation of provisions of Section 6(a)(ii)). In the event
of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce, or prevent any
violations of, the provisions hereof (without the posting of a bond or other
security).

(c) In the event that Participant engages in activity giving rise to a breach of
any of the provisions of Sections 6(a)(ii) or 6(a)(iii), Participant shall be
required to pay to the Company any amounts actually paid (including any
dividends) to him or her in respect of any SARs and will forfeit the cash
payments not yet received, and any Units received, in respect of any SARs held
by such Participant; provided further, in the event Participant engages in
activity giving rise to a breach of any of the provisions of Section 6(a)(ii),
the provisions of this Section 6(c) shall be the Company’s sole remedy.

SECTION 7. Adjustments

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Awards, (ii) adjust the share prices related to outstanding
Awards, and/or (iii) take such other action (including, without limitation
providing for payment of a cash amount to holders of outstanding Awards), in
each case as is reasonably necessary to address, on an equitable basis, the
effect of the applicable corporate event on the Plan and any outstanding Awards,
without adverse tax consequences under Section 409A of the Code. Any such
adjustment made or action taken by the Committee, in good faith, in accordance
with the preceding sentence shall be final and binding upon holders of Awards
and upon the Company.

 

11



--------------------------------------------------------------------------------

SECTION 8. Change in Control

In the event of a Change in Control: (a) if determined by the Committee under
this Plan or otherwise determined by the Committee in its sole discretion, any
outstanding Awards then held by Participants which are unexercisable or
otherwise unvested may automatically be deemed exercisable or otherwise vested
as of immediately prior to such Change in Control and (b) the Committee may, to
the extent determined by the Committee to be permitted under Section 409A of the
Code, but shall not be obligated to: (i) cancel such Awards for fair value (as
determined in the sole discretion of the Committee), which shall equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares subject to such SARs
(or, if no consideration is paid in any such transaction, the Fair Market Value
of the shares subject to such SARs) over the aggregate Base Price of such SARs;
(ii) provide for the issuance of substitute awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder, as determined by the Committee in its sole discretion; or
(iii) provide that for a period of at least ten business days prior to the
Change in Control, any SARs shall be exercisable as to all shares subject
thereto and that upon the occurrence of the Change in Control, such SARs shall
terminate and be of no further force and effect.

SECTION 9. Amendment and Termination

(a) The Committee shall have the authority to make such amendments to any terms
and conditions applicable to outstanding Awards as are consistent with this
Plan, provided that any amendment (i) that materially disadvantages the
Participant shall not be effective, unless and until the Participant has
consented thereto in writing and (ii) that disadvantages the Participant in more
than a de minimis way but less than a material way shall require the consent of
Participants holding a majority of the equity interests held by the
Participants, except in each case as such modification is provided for or
contemplated in the terms of the Award or this Plan.

(b) The Oncor Board may amend, suspend or terminate the Plan, except that no
such action, other than an action under Section 7, 8 or 9(c) hereof, may be
taken which would, without shareholder approval, decrease the price of
outstanding Awards or change the requirements relating to the Committee.
However, any such action (i) that materially disadvantages the Participant shall
not be effective, unless and until the Participant has consented thereto in
writing and (ii) that disadvantages the Participant in more than a de minimis
way but less than a material way shall require the consent of Participants
holding a majority of the equity interests held by the Participants, except as
such modification is provided for or contemplated in the terms of the Award or
this Plan.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with all Service Recipients (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment and (ii) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
reasonably determined by the Oncor Board in consultation with the Participant,
that does not cause such an accelerated or additional tax or result in an
additional cost to the Company (without any reduction in such payments or
benefits ultimately paid or provided to the Participant).

 

12



--------------------------------------------------------------------------------

SECTION 10. General Provisions.

(a) Nontransferability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

(c) Withholding. The Company shall have the right to deduct from any payment
made under the Plan any federal, state or local income or other taxes required
by law to be withheld with respect to such payment. To the extent permitted
under applicable tax laws, Participants will receive a cash dividend equivalent
payment sufficient to satisfy any minimum withholding taxes associated with
Participant’s SARs.

(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate.

(e) Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Texas applicable therein.

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 11. Term of the Plan. The Plan shall be effective on the Oncor Closing
Date and shall terminate upon the later of (x) the tenth anniversary of the
Oncor Closing Date or (y) such other date determined by the Oncor Board pursuant
to Section 5(e) hereof, in each case, subject to earlier termination by the
Oncor Board pursuant to Section 9.

 

13